Citation Nr: 1117163	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-31 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a separate disability rating for recurrent subluxation or instability of the left knee.

4.  Entitlement to a separate disability rating for recurrent subluxation or instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1975 to November 1976 and from November 1976 to November 1979.

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's left knee disability is manifested by arthritis, but does not show that his range of motion is limited to flexion to 45 degrees or extension to 10 degrees.

2.  The evidence of record shows that the Veteran's right knee disability is manifested by arthritis, but does not show that his range of motion is limited to flexion to 45 degrees or extension to 10 degrees.  

3.  The evidence of record shows that the Veteran's left knee symptomatology more closely approximates a disability manifested by slight instability.

4.  The evidence of record shows that the Veteran's right knee symptomatology more closely approximates a disability manifested by slight instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a left knee disability manifested by arthritis and limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for a left knee disability manifested by arthritis and limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.41, 4.45.4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).

3.  The criteria for a separate evaluation in 10 percent for a left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2010); VAOPGCPREC 23-97 and VAOPGCREC 9-98.

4.  The criteria for a separate evaluation in 10 percent for a left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2010); VAOPGCPREC 23-97 and VAOPGCREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in November 2005, December 2006, October 2007, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information she needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now service-connected left and right knee disabilities, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

VA satisfied the notice requirements under Dingess by letters dated in December 2006 and October 2007, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Increased Disability Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v.  Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in this case, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Factual Background

The Veteran claims that his left and right knee disabilities are more severe than what is reflected by the currently assigned 10 percent disability ratings.  Both disabilities are rated under Diagnostic Code 5260-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5260 pertains to limitation of flexion of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5003 pertains to degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the knee is rated under Diagnostic Codes 5260 for flexion and 5261 for extension.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating, and flexion that is limited to 15 degrees warrants a 30 percent disability rating.   A 30 percent disability rating is the highest available under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable, extension that is limited to 10 degrees warrants a 10 percent disability rating, and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees warrants a 40 percent disability rating, and extension limited to 45 degrees warrants a 50 percent disability rating.  A 50 percent disability rating is the highest available under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Standard motion of a knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

As noted above, Diagnostic Code 5003 provides for degenerative arthritis and mandates that the disability be rated upon the limitation of motion of the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  If the disability is noncompensable under the appropriate diagnostic code provision for the joint involved, a 10 percent disability rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent disability rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent disability rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  Id.  Crepitation either in the soft tissues such as the tendons or ligaments, or within the joint structures, should be considered as points of contact which are diseased.  38 C.F.R. § 4.59.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Also applicable in this case is Diagnostic Code 5257, which provides the rating criteria for other impairment of the knee.  Under the provisions of Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee; 20 percent rating is assigned for moderate subluxation or lateral instability; and the maximum 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board notes that separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.  

Turning to the merits of the claims, the Veteran underwent a VA joints examination in December 2005, at which time his bilateral knees were assessed.  He reported experiencing bilateral knee pain, along with swelling, instability, and giving way sensation in both knees.  Additional symptoms were reported as locking, fatigability, and a lack of endurance for ambulation due to knee pain.  He reported using prescription pain medication to treat his symptoms, with mild relief.  The Veteran reporting having flare ups of his symptomatology on a weekly basis.  Precipitating factors included prolonged standing, ambulation, and cloudy or raining days.  The examiner noted that the Veteran did not use any assistive devices for ambulation and had not undergone any surgical procedures.  The Veteran denied any episodes of dislocation, recurrent subluxation, or constitutional symptoms of inflammatory arthritis.  He was noted to be independent with self-care and activities of daily living.  The Veteran reported that he worked as a mailman without any restrictions or special accommodations; however, he reported experiencing an increase in exacerbation of pain and occasional swelling in his knees upon covering his mail routes. 

The physical examination was negative for visual evidence of swelling, edema, or effusion of the bilateral knees.  Range of motion of both knees was reported as follows:  flexion from 0 to 140 degrees, with pain in the last 20 degrees without functional loss; and extension to 0 degrees, with pain in the last 20 degrees without functional loss.  Instability test was negative for medial and lateral collateral ligaments, bilaterally.  The McMurray's test was positive in the medial meniscal area of the right knee.  Repetitive testing of the bilateral knee flexion and extension produced pain, bilaterally, without evidence of weakness, further functional loss, fatigue, or incoordination.  The Veteran was noted to demonstrate an easy exacerbation of pain after several repetitions of the range of motion movements.  He reported that this occurred almost on a daily basis, which he believed would eventually make him unsuitable to perform his job duties.  Tenderness to palpation was observed with both knees and a positive bilateral grinding test was observed.  There was no ankylosis of the knees or discrepancies in leg length detected during the examination.  

The examiner noted that a July 2005 X-ray of the right knee revealed mild enthesopathic changes in the femoropatellar space and small effusion and tissue edema.  A June 2005 magnetic resonance imaging (MRI) study of the left knee revealed mild degenerative joint disease and chondromalacia patellae.  A July MRI of the right knee revealed tears of the meniscus and anterior cruciate ligament.  Following the clinical examination and medical records review, the diagnosis was bilateral knee degenerative joint disease, bilateral knee chondromalacia patellae, anterior cruciate ligament tear of the right knee, and medical mensical tear of the right knee.  

In November 2007, the Veteran underwent a second VA joints examination, at which time he reported that his bilateral knee disabilities had worsened since his last VA examination.  He complained of frequent stiffness, decreased range of motion, and sharp pain in both knees.  His pain was described as constant and daily.  He reportedly experienced an increase in pain with sudden movements involving the knees and pivoting of the feet.  He stated that he was unable to run or jump due to bilateral knee pain and that he experienced increased pain with ambulation of stairs and climbing from the road onto a curb.  Additional symptoms were reported as swelling and crepitation of the knees, fatigue during ambulation and driving, and frequent giving way.  The Veteran reported using prescription pain medication to treat his symptoms, with poor results.  He stated that he used bilateral knee braces on an as needed basis.  The Veteran denied any episodes of dislocation or recurrent subluxation.  He reported that he worked as a mailman and that he experienced pain while walking during parts of his mail route.  He also reported difficulty with bending his knees to pick up objects from the ground and that he was unable to do household chores due to knee pain.  The Veteran stated that he was unable to run or jump due to knee pain.  

On the physical examination, the Veteran was noted to walk without any assistive devices, with equal step length, a normal cadence, and a mild right lower extremity limp.  The range of motion of the right knee was reported as flexion to 125 degrees and extension to 0 degrees; pain was noted on flexion from 115 to 125 degrees.  Left knee range of motion was demonstrated by flexion to 129 degrees and extension to 0 degrees; pain was noted on left knee flexion from 115 to 129 degrees.  Range of motion of the bilateral knees was additionally limited by pain with repetitive flexion and extension testing.  There were no additional limitations due to fatigue, weakness, lack of endurance, or incoordination.  Functional limitation of the right knee was reported as flexion from 125 to 140 and functional limitation of the left knee was reported as flexion from 129 to 140 degrees.  The examination revealed mild swelling of the bilateral anterior knees, without effusion or deformities.  Tenderness to palpation was noted, along with crepitation of the knees with flexion and extension.  The examination was negative for anterior, posterior, medial, or lateral instability of the knees.  McMurray's testing was significant for pain.  There was no ankylosis of the right or left knee found on examination.  An associated X-ray examination revealed degenerative arthritis of the knees.  The diagnosis of bilateral degenerative joint disease and chondromalacia patellae was confirmed.

Analysis

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the Veteran's left and right knee disabilities based on a limitation of motion, under Diagnostic Codes 5260 or 5261.  As noted above, the assignment of compensable disability ratings under these diagnostic codes requires flexion limited to 45 degrees or extension to 10 degrees.  Here, the medical evidence shows that the Veteran demonstrated left and right knee flexion to 140 degrees, to include pain.  The Veteran demonstrated bilateral knee extension to 0 degrees, to include pain.  While he was noted to have pain on both flexion and extension of both the left and right knee, even when accounting for pain, the Veteran's left and right knee range of motion generally exceeds that which is contemplated by a higher rating under Diagnostic Codes 5260 and 5261.  The medical evidence shows that the Veteran does experience a limitation of left and right knee range of motion, to include limitations due to pain; however, these limitations do not show that his bilateral knee range of motion warrants a compensable rating under Diagnostic Codes 5260 or 5261.

While the medical evidence shows that the limitation of motion of the left and right knees warrant noncompensable ratings under Diagnostic Codes 5260 and 5261, the Board notes that the Veteran's knee disabilities are also rated under Diagnostic Code 5003.  This diagnostic code provides that when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As noted above, the medical evidence reflects a diagnosis of degenerative joint disease of both the left and right knees.  Based on objective, albeit noncompensable, findings of limitation of motion (including the Veteran's subject report of the bilateral knee pain, swelling, instability, and giving way) and X-ray evidence of arthritis, the Board finds that the Veteran meets the criteria for the currently assigned, separate disability ratings of 10 percent under Diagnostic Code 5003.

Additionally, the Board finds that separate, 10 percent disability ratings are warranted for the left and right knee disabilities under Diagnostic Code 5257, which provides the rating criteria for other knee impairments.  In this regard, the Board notes that the December 2005 and November 2007 examinations both include the Veteran's consistent reports of pain, swelling, instability, stiffness, and giving way.  While there was no objective evidence or recurrent subluxation noted during these examinations, the December 2005 examination was significant for a positive McMurray's sign in the right knee and a positive bilateral grinding test.  Similarly, the November 2007 examination revealed effusion of the knees, crepitation, and painful McMurray's test.  During the November 2007 examination, the Veteran was noted to use bilateral knee braces.  The medical evidence and the Veteran's statements support a that he experiences ongoing pain, stiffness, and instability of his knees, which resulted in the intermittent need for knee braces.  To warrant a compensable disability rating under Diagnostic Code 5257, the evidence would have to demonstrate at least slight recurrent subluxation or lateral instability.  As the records shows that the Veteran experiences foregoing symptoms, the Board finds that separate, 10 percent ratings are warranted for the slight instability of the Veteran's left and right knees under Diagnostic Code 5257.   

However, disability ratings in excess of 10 percent are not warranted under Diagnostic 5257 for either the left knee or right knee disabilities.  As explained above, Diagnostic Code 5257 provides for the assignment of a 20 percent disability rating for moderate recurrent subluxation or lateral instability of the knee.  Here, the medical evidence as described above does not show that the Veteran's bilateral knee symptomatology rises to the level of a moderate disability under this diagnostic code.  While he has reported experiencing pain, stiffness, swelling, and instability in both of his knees, as highlighted previously, the medical evidence is negative for objective evidence of recurrent subluxation.  As such, the Veteran's disabilities cannot be said to more closely approximate moderate recurrent subluxation or instability under Diagnostic Code 5257.  

The Board has considered whether higher ratings are warranted under other diagnostic codes applicable in this case.  Here, the medical evidence does not show that the Veteran has ankylosis of the knees to warrant separate ratings under Diagnostic Code 5256.  The record has also not demonstrated that ratings under Diagnostic Code 5258 for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain and effusion into the joint, or Diagnostic Code 5259 for cartilage, semilunar, removal of, symptomatic, as the record does not indicate any findings of such symptoms.  The record does not indicate any cartilage removal surgery and the December 2005 and November 2007 examinations did not reveal any bilateral knee deformities or effusion into the joints or significant swelling.  As such, the Board finds that higher disability ratings are not warranted under any other diagnostic code.  
 
The Veteran has also put forth credible complaints of pain on use of the bilateral knee joints.  With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-206.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's left knee and right knee disabilities are likely manifested by some functional limitation due to pain on motion, but that such pain was already considered in the rating previously assigned or herein granted.  The Board notes that compensable ratings contemplate complaints of pain, especially on extended use.  There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5260, 5261.   Indeed, the December 2005 and November 2007 examination reports reflect that the range of motion did not change following repetitions of bilateral knee movement and there was no objective evidence of weakness, incoordination or lack of endurance.  Therefore, the preponderance of the evidence is against ratings in excess of 10 percent for the left and right knees limitation of motion already assigned and the separate 10 percent rating for instability assigned herein.  

The Board has considered the Veteran's statements as to the nature and severity of his left and right knee symptomatology.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluations in excess of what has been assigned and upheld herein or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).   

Additionally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability ratings that have been assigned for the left knee and right knee disabilities contemplate the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disabilities that are not contemplated by the schedular criteria.   Indeed, for the ratings upheld and assigned herein, higher ratings are available, but the Veteran's symptomatology simply did not meet the criteria for higher rating s during the period on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the evidence of record does not support the award of a disability ratings in excess of 10 percent disabling for the Veteran's left and right knee disabilities based on a limitation of motion, but support the award of separate, 10 percent ratings for slight left knee and right knee instability.  As there appears to be no identifiable period on appeal during which the disabilities manifested symptoms meriting disability ratings in excess of what has already been assigned, staged ratings are not warranted.  See Fenderson, 12 Vet. App. 119.


ORDER

An initial disability rating in excess of 10 percent for a left knee disability, manifested by arthritis with noncompensable limitation of motion, is denied.

An initial disability rating in excess of 10 percent for a right knee disability, manifested by arthritis with noncompensable limitation of motion, is denied.

A separate 10 percent disability rating for slight left knee recurrent instability is granted, subject to the laws and regulations governing monetary awards.

A separate 10 percent disability rating for slight right knee recurrent instability is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


